Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 1 of 19 PageID #: 371



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 BARRY SEPULVEDA,

                           Plaintiff,
                                                                       MEMORANDUM AND ORDER
                  - against -                                            15-CV-5187 (RRM) (CLP)

 CITY OF NEW YORK, et al.,

                            Defendants.
 ------------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

         Plaintiff Barry Sepulveda brings this § 1983 action against the City of New York, New

 York City Police Department (“NYPD”) Officers Ricky Alexander, Danny Golat, and Sean

 Haggerty, and NYPD Sergeant Michael DiCecco, alleging that defendants violated his rights

 under the Fourth Amendment to the Constitution by subjecting him to a visual body cavity

 search and hospitalizing him for six days following a traffic stop. Defendants now move for

 summary judgment. For the reasons set forth below, defendants’ motion for summary judgment

 is granted.

                                               BACKGROUND

 I.      Background Facts

         Unless otherwise noted, the following facts are undisputed and are drawn from the

 parties’ Local Rule 56.1 statements or from deposition testimony submitted by the parties.

         On the evening of March 26, 2014, plaintiff Barry Sepulveda was getting a ride home in

 his friend’s Nissan Murano, having just left a Best Buy store in Staten Island. (Defendants’

 Statement of Undisputed Facts (“Defs.’ Rule 56.1 Stmt.”) (Doc. No. 64) ¶ 6; Plaintiff’s

 Statement of Material Disputed Facts (“Pl.’s Rule 56.1 Stmt.”) (Doc. No. 67) ¶ 6; Stein Decl.,

 Ex. A and Ohene Decl., Ex. 1 (“Sepulveda Dep.”) (Doc. Nos. 65, 68-1) at 39, 42.) Sepulveda
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 2 of 19 PageID #: 372



 and his friend were headed toward Sepulveda’s home at 68 Targee Street, also in Staten Island.

 (Defs.’ Rule 56.1 Stmt. ¶¶ 5–6; Pl.’s Rule 56.1 Stmt. ¶¶ 5–6.) Before they reached Sepulveda’s

 home, Sepulveda and his friend were pulled over by NYPD officers. (Defs.’ Rule 56.1 Stmt. ¶ 7;

 Pl.’s Rule 56.1 Stmt. ¶ 7.) Officer Alexander testified that he was in the car along with Sergeant

 DiCecco, Officer Golat, and Officer Haggerty. (Stein Decl., Ex. B (“Alexander Dep.”) (Doc.

 No. 65-2) at 12; see also Sepulveda Dep. at 45, 51 (testifying that there were four officers in the

 patrol car)).

         According to Alexander, one of the officers signaled to Sepulveda’s friend to pull over by

 turning on the lights. (Alexander Dep. at 23.) The car did not immediately pull over, but instead

 drove “one to two blocks” before stopping. (Id.) Alexander testified that after Sepulveda’s

 friend pulled over, the officers stopped in front of Sepulveda’s friend’s car and all four officers

 got out. (Id. at 23.) Alexander testified that he approached the front passenger window of the

 car, where Sepulveda was sitting, and saw Sepulveda with a “clear plastic bag with a white

 substance in it.” (Id. at 27, 36.) Alexander “asked [Sepulveda] to step out of the vehicle,” but

 Sepulveda refused. (Id. at 36.) Alexander repeatedly ordered Sepulveda to step out of the car

 and pulled the handle of the car door, but it would not open. (Id.) Watching through the car

 window, Alexander “observed [Sepulveda] shove [the plastic bag] into his butt.” (Id. at 37; see

 also Defs.’ Rule 56.1 Stmt. ¶¶ 9–11.) According to Alexander, he watched through the car

 window as Sepulveda “leaned forward” and with his right hand reached “[i]nto his butt area

 down his pants” with the plastic bag in his hand. (Alexander Dep. at 38.) Alexander testified

 that, at the time, he “didn’t know” whether Sepulveda was reaching for a weapon. (Id. at 39.)

 According to Alexander’s testimony, the car door eventually opened and he pulled Sepulveda




                                                   2
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 3 of 19 PageID #: 373



 from the car. (Id. at 36–37.) Alexander testified that he did not ask the other officers if they had

 seen the clear plastic bag. (Id. at 62.)

         Sepulveda describes a very different traffic stop. According to Sepulveda, the traffic stop

 was initiated when an unmarked car cut off the car he was riding in – and that no lights or siren

 were used. (Sepulveda Dep. at 43.) Sepulveda testified that, after being pulled over, all four

 “officers got out [of the car] with their guns drawn.” (Id.) “[T]wo Caucasian officers

 approached [Sepulveda’s] side of the vehicle” with guns drawn, pulled him from the car, and

 beat him. (Pl.’s Rule 56.1 Stmt. ¶¶ 7–10.) Sepulveda testified that his windows were rolled up

 and the doors were unlocked. (Sepulveda Dep. at 45.) According to Sepulveda, the officers

 were not in uniform. (Id.)

         Sepulveda “denies that he had any drugs in his hands when the police approached his

 vehicle and opened his door.” (Pl.’s Rule 56.1 Stmt. ¶ 10.) According to Sepulveda, “his hands

 were in front of him” when officers approached the car. (Id. ¶ 11; Sepulveda Dep. at 46–47.) He

 denies inserting a plastic bag into his rectum. (Id. ¶ 12; Sepulveda Dep. at 47.) With respect to

 the driver of the vehicle, Sepulveda alleges in his amended complaint that Officer Golat

 “forcibly pulled the driver out of the vehicle” and Officer Haggerty assisted Officer Golat in

 doing so. (Am. Compl. (Doc. No. 33) ¶ 17.)

         Officers searched the vehicle and recovered a gravity knife. (Defs.’ Rule 56.1 Stmt. ¶

 13.) Sepulveda testified that he knew a knife was found in the car and that the knife was the

 basis for his arrest, but that he had “never seen the knife.” (Sepulveda Dep. at 47.) Sepulveda

 was arrested and eventually charged with illegal possession of a gravity knife. (Alexander Dep.

 at 105.)




                                                  3
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 4 of 19 PageID #: 374



        Sepulveda was transported back to the NYPD’s 121st Precinct. (Defs.’ Rule 56.1 Stmt. ¶

 14; Pl.’s Rule 56.1 Stmt. ¶ 14.) Sergeant DiCecco was the supervisor while Sepulveda was at the

 precinct. (Defs.’ Rule 56.1 Stmt. ¶ 17; Pl.’s Rule 56.1 Stmt. ¶ 17.) Officer Alexander testified

 that, while in the “cell area” of the precinct, either he or another officer “asked [Sepulveda] if he

 wanted to remove” the plastic bag from his rectum “for his safety,” but that Sepulveda “wouldn’t

 do it.” (Alexander Dep. at 62–63; Defs.’ Rule 56.1 Stmt. ¶ 15.) Sergeant DiCecco testified, “I

 observed [Sepulveda] place an already existing object further up into his rectum in the Arrest

 Processing Room.” (Stein Decl., Ex. E (“DiCecco Dep.”) (Doc. No. 65-5) at 38–39.) Sepulveda

 denies both that he was given the opportunity to remove any drugs from his rectum and that he

 responded by pushing them further into his rectum. (Pl.’s Rule 56.1 Stmt. ¶ 15.)

        The parties agree that Sepulveda was strip searched at the precinct. (Defs.’ Rule 56.1

 Stmt. ¶ 14; Pl.’s Rule 56.1 Stmt. ¶ 14.) Specifically, Sepulveda testifies that he was subjected to

 a visual body cavity search – he was asked to take off his clothes, squat, and bend over while

 police officers “look[ed] for something.” (Sepulveda Dep. at 54–55.)

        Defendants maintain that they decided to send Sepulveda to the hospital for his safety.

 (Defs.’ Rule 56.1 Stmt. ¶ 16.) Officer Alexander testified that the officers were concerned the

 bag of drugs might rupture inside Sepulveda and kill him, but did not recall who specifically

 called for the ambulance. (Alexander Dep. at 76.)

        Sepulveda denies that he was taken to the hospital for his safety. (Pl.’s Rule 56.1 Stmt. ¶

 16.) He emphasizes that defendants first took him to the precinct and searched him instead of

 immediately transporting him to the hospital. (Id.) Sepulveda maintains he had no idea why

 defendants were calling the ambulance while he was at the precinct. (Id. ¶ 19.)




                                                   4
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 5 of 19 PageID #: 375



         An ambulance took Sepulveda to Richmond University Medical Center. (Defs.’ Rule

 56.1 Stmt. ¶ 16; Pl.’s Rule 56.1 Stmt. ¶ 16; Stein Decl., Ex. D (“Medical Records”) (Doc. No.

 65-4).) Defendants maintain that Sepulveda told ambulance staff “that he ‘shoved a quarter

 sized bag of cocaine up his rectum.’” (Defs.’ Rule 56.1 Stmt. ¶ 18.) The Prehospital Care

 Report Summary completed by the Fire Department reads, “[Sepulveda] stated to crew and

 officer that he shoved a quarter sized bag of cocaine up his rectum.” (Prehospital Care Report

 Summary (Doc. No. 65-3) at 3.) 1 Sepulveda denies speaking with ambulance staff. (Pl.’s Rule

 56.1 Stmt. ¶ 18.)

         Sepulveda’s hospital records state that Sepulveda told hospital staff that “he put 5-8 bags

 [of cocaine] in his rectum.” (Medical Records at 2; Defs.’ Rule 56.1 Stmt. ¶ 10.) Sepulveda

 denies making this statement and responds that “he has no idea why the records say that.” (Pl.’s

 Rule 56.1 Stmt. ¶¶ 20–21.) The hospital records also reflect that an abdominal x-ray revealed

 “[f]oreign bodies in [Sepulveda’s] rectum surrounded by air bubble [sic].” (Defs.’ Rule 56.1

 Stmt. ¶ 23; Medical Records at 7.) Sepulveda says he “can neither admit nor controvert the

 allegation.” (Pl.’s Rule 56.1 Stmt. ¶ 23.) Dr. Gisel Cubero completed a Physician Notes

 document on March 26, 2014, reading, “Based upon my evaluation of the patient, I feel inpatient

 admission is required; as the patient is a 27 year-old-M with no past medical history. Admission

 is necessary for drug packet ingestion per rectum, as rupture of packets leading to life threatening

 condition including fatal arrhythmia, myocardial infarction, CVA, is possible without further

 evaluation.” (Defs.’ Rule 56.1 Stmt. ¶ 22; Medical Records at 4.)

         According to defendants, hospital staff told Sepulveda about the dangers of keeping

 cocaine in his rectum, but Sepulveda refused to drink laxatives, be touched, or have hospital staff


 1
  Except for citations to depositions, page numbers correspond to pagination from the Court’s Electronic Case Filing
 System.

                                                         5
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 6 of 19 PageID #: 376



 attempt to remove anything from his rectum. (Defs.’ Rule 56.1 Stmt. ¶¶ 23–25.) Sepulveda

 confirms that he was told about the dangers of having cocaine in his rectum, but denies that he

 refused to drink laxative – he says he “did drink some” – and also denies that he refused to be

 touched or to have hospital staff remove anything from his rectum. (Pl.’s Rule 56.1 Stmt. ¶¶ 24–

 25; Sepulveda Dep. at 72.)

        Sepulveda testifies that, while he was in an “observation room” at the hospital, one of the

 officers entered the hospital room and told Sepulveda that if he had “something on [him] to give

 it to them because if [he didn’t] give it to them [he was] going to be charged with tampering

 which is a felony.” (Sepulveda Dep. at 69.) Sepulveda told the officer he did not “have anything

 to give” him. (Id.) According to Sepulveda, a doctor at the hospital said he would let Sepulveda

 leave “if it was up to him,” as Sepulveda “was wasting space in the hospital,” but “the officers

 [were] holding [Sepulveda] there.” (Id. at 80.) Sepulveda testifies the officers told him they

 were holding him at the hospital. (Id.) Defendants maintain that it was the hospital’s decision to

 admit Sepulveda “and there is no evidence that any member of the NYPD ordered a search of

 any kind.” (Defs.’ Rule 56.1 Stmt. ¶ 27.) Officer Alexander testified that if drugs had been

 found in Sepulveda’s rectum during his time in the hospital, he “would have charged

 [Sepulveda] with possession.” (Alexander Dep. at 108.) Sepulveda says he cannot admit or

 controvert this allegation, but does maintain that defendants “orchestrate[d] the search of his

 body cavity conducted by the hospital.” (Pl.’s Rule 56.1 Stmt. ¶ 27.)

        The parties agree that cocaine was never recovered from Sepulveda. According to

 defendants, Sepulveda eventually had a bowel movement which produced no bags of cocaine.

 (Defs.’ Rule 56.1 Stmt. ¶ 26; Pl.’s Rule 56.1 Stmt. ¶ 26.) Afterward, his abdominal x-ray

 showed no foreign body. (Defs.’ Rule 56.1 Stmt. ¶ 26; Pl.’s Rule 56.1 Stmt. ¶ 26.) Sepulveda



                                                  6
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 7 of 19 PageID #: 377



 was discharged on March 31, 2014 – five days after entering the hospital. (Defs.’ Rule 56.1

 Stmt. ¶ 26; Pl.’s Rule 56.1 Stmt. ¶ 26.) After leaving the hospital, Sepulveda was taken to a

 different police precinct, fingerprinted and photographed, and then taken to court to be arraigned.

 (Defs.’ Rule 56.1 Stmt. ¶ 29; Pl.’s Rule 56.1 Stmt. ¶ 29; Sepulveda Dep. at 87–88.)

 II.     Complaint

         Sepulveda filed his original complaint in this action on September 8, 2015. (Compl.

 (Doc. No. 1).) The complaint brought § 1983 claims against the City of New York and Officer

 Alexander alleging that Sepulveda was unlawfully searched at the 121st Precinct on May 26,

 2014, and later unlawfully searched at the Richmond University Medical Center, in violation of

 his rights under the Fourth Amendment to the Constitution. (Compl. ¶¶ 11–27.) Sepulveda was

 subsequently granted permission to file an amended complaint. (Doc. No. 36.) That pleading

 added Officer Golat, Officer Haggerty, and Sergeant DiCecco as defendants and is now the

 operative pleading in this action. 2 (Am. Compl.)

         Sepulveda first brings a § 1983 claim alleging he was subjected to an unlawful search at

 the 121st Precinct. Specifically, Sepulveda alleges that the defendant police officers conducted a

 visual body cavity search without probable cause, in violation of Sepulveda’s rights under the

 Fourth Amendment to the Constitution. (Am. Compl. ¶¶ 17–27.) Second, Sepulveda brings a §

 1983 claim based on his detention at the hospital, alleging that he was subjected to an unlawful

 search by the hospital at the direction of the officers. (Am. Compl. ¶¶ 28–39.)

         Sepulveda’s amended complaint is somewhat unclear as to whether he challenges his

 treatment as unlawful pretrial punishment under the Fourteenth Amendment or as unlawful

 search and seizure without probable cause under the Fourth Amendment. He writes, “That the


 2
  Although the amended complaint identifies Sergeant DiCecco as Sergeant “Diceco,” the Court adopts the spelling
 used in plaintiff’s and defendants’ filings. (See, e.g., Pl.’s Rule 56.1 Stmt. ¶ 17; DiCecco Dep.)

                                                        7
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 8 of 19 PageID #: 378



 act of detaining Plaintiff, Barry Sepulveda, at the hospital for six (6) days, for a body cavity

 search without a search warrant from a judge or magistrate, constitutes cruel and inhuman

 treatment.” (Am. Compl. ¶ 35.) However, Sepulveda clarifies in his opposition brief that he

 brings this claim under the Fourth Amendment, alleging an unlawful search: “Plaintiff Barry

 Sepulveda brings this action alleging a violation of his Fourth Amendment rights in that he was

 forced to stay at Richmond University Medical Center for six (6) days with police officers

 stationed at the entrance of his hospital room so that a manual body cavity search including x-

 rays could be performed on him, without his consent and without a search warrant.” (Pl.’s

 Memorandum in Opposition to Motion for Summary Judgment (“Opp. Mot.”) (Doc. No. 66) at

 1.)

 III.   Motion for Summary Judgment

        Defendants filed their motion for summary judgment on July 26, 2019. (Notice of

 Motion (Doc. No. 62).) First, defendants argue that the Court must find that Sepulveda in fact

 inserted drugs into his rectum. (Defs.’ Memorandum of Law in Support of Motion for Summary

 Judgment (“Mot.”) (Doc. No. 63) at 7–10.) According to defendants, in light of the objective

 medical evidence supporting the conclusion that Sepulveda had drugs in his rectum, and

 Sepulveda’s reliance on his own testimony to dispute this fact, the Court must find that no

 reasonable juror could conclude that he did not insert drugs into his rectum. (Id.)

        Most of defendants’ subsequent arguments are predicated on a finding that no reasonable

 juror could credit Sepulveda’s denial that he inserted drugs into his rectum. First, defendants

 argue that the Court’s finding of fact with respect to Sepulveda’s conduct would support

 summary judgment on Sepulveda’s challenge to the search at the precinct. So long as the Court

 finds that Sepulveda was observed inserting a bag of suspected drugs into his rectum, defendants



                                                   8
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 9 of 19 PageID #: 379



 maintain, the Court can conclude there was reasonable suspicion supporting Sepulveda being

 subjected to a search at the precinct. (Id. at 10–11.)

        Recognizing the ambiguity as to whether Sepulveda brought his second cause of action

 under the Fourth or Fourteenth Amendment, defendants first argue that involuntary

 hospitalization claims are cognizable only under the Fourth Amendment, and that Sepulveda’s

 Fourteenth Amendment Due Process claim based on his hospitalization must be dismissed as

 duplicative. (Id. at 11–12.) Then, advancing the same argument used to oppose Sepulveda’s

 first cause of action, defendants argue that Sepulveda’s involuntary hospitalization was

 supported by probable cause given the fact that “he inserted cocaine into his anus.” (Id. at 12.)

 Alternatively, defendants argue that Sepulveda’s hospitalization was supported by probable

 cause under Section 9.41 of the New York Mental Hygiene Law because Sepulveda was at risk

 of seriously harming himself by inserting cocaine into his rectum. (Id. at 13.) Defendants also

 argue that medical records demonstrate that it was the decision of hospital medical personnel, not

 defendant police officers, to admit Sepulveda to the hospital, hold him there, and seek to obtain

 the drugs inside Sepulveda. (Id. at 12–13.)

        Finally, defendants argue that claims against Officers Golat and Haggerty must be

 dismissed because Sepulveda fails to plead facts establishing their personal involvement in the

 alleged events. (Id. at 14.)

        In response, Sepulveda disputes that any of the defendant officers observed him inserting

 a bag of drugs into his rectum, describing defendants’ account of the event as “patently

 unreasonable and physically impossible” based on the unlikelihood that officers would watch

 this occurring “without drawing their guns” and the physical difficulty of inserting drugs into

 one’s own rectum “while seated.” (Opp. Mot. at 5.) Sepulveda next argues that defendants’



                                                   9
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 10 of 19 PageID #: 380



  decision to transport Sepulveda to the hospital constituted an unconstitutional search because the

  defendant police officers “cause[d] the removal of an object from an arrestee’s body without first

  obtaining a search warrant.” (Id.) Sepulveda maintains that the search at the precinct was

  unlawful because there could not have been a “clear indication” that evidence would be found, as

  Sepulveda argues is required under the Fourth Amendment to the Constitution. (Id. at 5–6.)

         In reply, defendants reiterate that the Court should find that Sepulveda inserted drugs into

  his rectum, as no reasonable jury could conclude to the contrary based on the evidence presented.

  (Defs.’ Reply Memorandum in Support of Motion for Summary Judgment (“Reply”) (Doc. No.

  69) at 6–9.) Next, defendants argue that transporting Sepulveda to the hospital was not a

  violation of Sepulveda’s Fourth Amendment rights because the defendant officers sent

  Sepulveda to the hospital out of a legitimate concern for Sepulveda’s safety. (Reply at 9–11.)

  Finally, defendants note that Sepulveda did not oppose defendants’ argument that the search of

  Sepulveda before transporting him to the hospital was constitutional or defendants’ argument

  that Officers Golat and Haggerty are entitled to summary judgment because Sepulveda presents

  no facts tying them to the events at issue. (Reply at 8–9.)

                                     STANDARD OF REVIEW

         Summary judgment is appropriate when the pleadings, depositions, interrogatories,

  admissions, and affidavits demonstrate that there are no genuine issues of material fact in dispute

  and that the movant is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c); Celotex

  Corp. v. Catrett, 477 U.S. 317, 322 (1986). A genuine issue of material fact exists “if the

  evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When determining whether a

  genuine issue of material fact exists, the evidence of the non-movant “is to be believed” and the



                                                  10
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 11 of 19 PageID #: 381



  court must draw all “justifiable” or “reasonable” inferences in favor of the non-moving party. Id.

  at 255 (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)); see also Brosseau v.

  Haugen, 543 U.S. 194, 195 n.1 (2004).

         Nevertheless, once the moving party has shown that there is no genuine issue as to any

  material fact and that it is entitled to a judgment as a matter of law, “the nonmoving party must

  come forward with ‘specific facts showing that there is a genuine issue for trial,’” Matsushita

  Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P.

  56(e)), and “may not rely on conclusory allegations or unsubstantiated speculation,” Scotto v.

  Almenas, 143 F.3d 105, 114 (2d Cir. 1998) (citing cases). In other words, the nonmovant must

  offer “concrete evidence from which a reasonable juror could return a verdict in his favor.”

  Anderson, 477 U.S. at 256. “A defendant moving for summary judgment must prevail if the

  plaintiff fails to come forward with enough evidence to create a genuine factual issue to be tried

  with respect to an element essential to its case.” Allen v. Cuomo, 100 F.3d 253, 258 (2d Cir.

  1996) (citing Anderson, 477 U.S. at 247–48).

                                            DISCUSSION

  I.     Applicable Law

         A. Fourth Amendment Protections Against Unreasonable Searches and Seizures

         The Fourth Amendment to the Constitution guarantees the “right of the people to be

  secure in their persons, houses, papers, and effects, against unreasonable searches and seizures.”

  U.S. Const. amend. IV. “A search occurs when the Government acquires information by either

  ‘physically intruding on persons, houses, papers, or effects,’ or otherwise invading an area in

  which the individual has a reasonable expectation of privacy.” United States v. Ganias, 755 F.3d

  125, 133 (2d Cir. 2014), on reh’g en banc, 824 F.3d 199 (2d Cir. 2016) (quoting Florida v.



                                                  11
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 12 of 19 PageID #: 382



  Jardines, 569 U.S. 1, 5 (2013)). “A ‘seizure’ occurs where, ‘in view of all of the circumstances

  surrounding the incident, a reasonable person would have believed that he was not free to

  leave.’” Kia P. v. McIntyre, 235 F.3d 749, 762 (2d Cir. 2000) (quoting United States v.

  Mendenhall, 446 U.S. 544, 554 (1980)). It is “well-established” that Fourth Amendment

  protections “extend to prisoners and pretrial detainees.” Holland v. City of New York, 197 F.

  Supp. 3d 529, 542 (S.D.N.Y. 2016).

         “[W]arrantless searches are per se unreasonable, subject only to a few specifically

  delineated and well-recognized exceptions.” New Jersey v. T.L.O., 469 U.S. 325, 354 (1985)

  (Brennan, J., concurring). Where law enforcement conducts a warrantless based on an

  emergency circumstance and “[a]bsent th[e] established justification” provided by a warrant,

  “the fact-specific nature of the reasonableness inquiry demands that [courts] evaluate each case

  of alleged exigency based on its own facts and circumstances.” Missouri v. McNeely, 569 U.S.

  141, 150 (2013) (internal citations and quotation marks omitted).

         The term “strip search” is often used to describe a number of distinct searches:

         (1) a “strip search” occurs when a suspect is required to remove his clothes; (2) a
         “visual body cavity search” is one in which the police observe the suspect’s body
         cavities without touching them (as by having the suspect to bend over, or squat
         and cough, while naked); (3) a “manual body cavity search” occurs when the
         police put anything into a suspect’s body cavity, or take anything out.

  Gonzalez v. City of Schenectady, 728 F.3d 149, 158 (2013).

         Even following an arrest of a person for a felony offense, police must have “a specific,

  articulable factual basis supporting a reasonable suspicion to believe the arrestee secreted

  evidence inside a body cavity” in order to conduct a visual body cavity search. Sloley v.

  VanBramer, 945 F.3d 30, 38 (2d Cir. 2019) (quoting People v. Hall, 10 N.Y.3d 303, 311 (2008)).

  When “an arresting officer has reason to believe, based on specific and articulable facts, taken



                                                  12
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 13 of 19 PageID #: 383



  together with rational inferences from those facts, that an arrestee is secreting contraband inside

  a body cavity, then the officer is permitted to conduct a visual body cavity search.” Id. (internal

  citations and quotation marks omitted).

         “It is well settled in this Circuit that personal involvement of defendants in alleged

  constitutional deprivations is a prerequisite to an award of damages under § 1983.” Colon v.

  Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citation and internal quotation marks omitted).

  “Personal involvement can be shown by evidence that the defendant ‘participated directly in the

  alleged constitutional violation’; or that the defendant acted in a supervisory capacity by creating

  a policy or custom under which violations occurred, by negligently supervising subordinates, or

  by failing to act or remedy wrongs after being aware of them.” Anderson v. City of New York,

  817 F. Supp. 2d 77, 93 (E.D.N.Y. 2011) (quoting Colon, 58 F.3d at 873).

         Finally, “[t]o hold a city liable under § 1983 for the unconstitutional actions of its

  employees, a plaintiff is required to plead and prove three elements: (1) an official policy or

  custom that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional right.” Frith

  v. City of New York, 203 F. Supp. 3d 386, 391 (S.D.N.Y. 2016) (quoting Wray v. City of New

  York, 490 F.3d 189, 195 (2d Cir. 2007)) (internal quotation marks omitted).

         B. Factual Disputes at the Summary Judgment Stage

         At the summary judgment stage, plaintiffs often rely on their sworn testimony to establish

  a material issue of fact. Because a court at the summary judgment stage must draw all

  “reasonable” and “justifiable” inferences in favor of the non-moving party, a plaintiff’s

  testimony is often sufficient to establish a material issue of fact precluding summary judgment.

  See Anderson, 477 U.S. at 255. Where, however, a court finds that “nothing in the record to

  support plaintiff’s allegations other than plaintiff’s own contradictory and incomplete



                                                   13
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 14 of 19 PageID #: 384



  testimony,” a court may conclude that no reasonable juror would believe the plaintiff’s

  testimony. Jeffreys v. City of New York, 426 F.3d 549, 555 (2d Cir. 2005). So, while district

  courts are not to “engage in searching, skeptical analyses of parties’ testimony in opposition to

  summary judgment,” they may, “in certain extraordinary cases, where ‘the facts alleged are so

  contradictory that doubt is cast up on their plausibility,’” grant summary judgment despite the

  fact that doing so requires finding contrary to the plaintiff’s sworn testimony. Rojas v. Roman

  Catholic Diocese of Rochester, 660 F.3d 98, 106 (2d Cir. 2011) (quoting Jeffreys, 426 F.3d at

  555). At the same time, as the Second Circuit recently explained in Bellamy v. City of New York,

  where a non-movant’s testimony is “consistent and uncomplicated,” is not “wholly improbable,”

  and is supported by the record, self-serving testimony should not be disregarded on summary

  judgment. 914 F.3d 727, 746 (2d Cir. 2019).

  II.    Factual Dispute Regarding Whether Sepulveda Inserted Drugs into His Rectum

         Given the substantial evidence contradicting Sepulveda’s testimony, no reasonable jury

  could conclude that Sepulveda did not insert drugs – or something that appeared to be a plastic

  bag containing drugs – into his rectum on March 26, 2014. In arguing that the Court must reject

  Sepulveda’s account of events, defendants analogize this case to Jeffreys, in which the district

  court’s grant of summary judgment was affirmed after it disregarded plaintiff’s sworn testimony

  that he had not jumped out of a window and was instead thrown out by police. Jeffreys, 426 F.3d

  at 551–53. (Mot. at 8–9.) Plaintiff Jeffreys’s sworn testimony was substantially contradicted by

  admissions he had apparently made to medical staff, doctors’ reports of his injuries, and police

  officers’ accounts of the incident. Id.

         As in Jeffreys, here defendants point to a variety of evidence that contradicts Sepulveda’s

  testimony. Defendants provide sworn testimony from Officer Alexander stating that he observed



                                                  14
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 15 of 19 PageID #: 385



  Sepulveda insert a plastic bag into his rectum. (Alexander Dep. at 36–38.) They also provide

  testimony from Sergeant DiCecco, who separately testifies that he observed Sepulveda “place an

  already existing object further up into his rectum in the Arrest Processing Room.” (DiCecco

  Dep. at 38–39; Alexander Dep. at 62–63.) Beyond the testimony of these officers, defendants

  present medical evidence that Sepulveda told ambulance staff and hospital staff that he had

  cocaine in his rectum, (Prehospital Care Report Summary at 3; Medical Records at 2), that

  Sepulveda’s x-ray upon arriving at the hospital showed a foreign body inside Sepulveda’s

  rectum, (Medical Records at 7), and that Dr. Cubero concluded that Sepulveda had to be

  admitted to the hospital due to the existence of drugs in his rectum, (Medical Records at 4). 3

          Sepulveda presents nothing beyond his own testimony to dispute this evidence. He

  denies speaking with ambulance staff, (Pl.’s Rule 56.1 Stmt. ¶ 18), says he “has no idea why the

  records say” that he told hospital staff he had inserted drugs into his rectum, (Pl.’s Rule 56.1

  Stmt. ¶¶ 20–21), and that he “can neither admit nor controvert the allegation” that an x-ray

  showed a foreign body in his rectum, (Pl.’s Rule 56.1 Stmt. ¶ 23). To credit Sepulveda’s

  alternative account of events, a juror would have to discredit not only the officers’ testimony, but

  also the independent statements made by emergency personnel who transported Sepulveda to the

  hospital, the statements and conclusions of hospital staff, and the findings of an x-ray taken when


  3
    Courts in the Second Circuit regularly admit medical records as evidence pursuant to Federal Rule of Evidence
  803(6), the business records exception to the hearsay rule. See Duchnowski v. Cty. of Nassau, 416 F. Supp. 3d 179,
  182 (E.D.N.Y. 2018). This would include Sepulveda’s medical records completed at the hospital and Sepulveda’s
  Prehospital Care Report, completed by the emergency personnel who transported Sepulveda to the hospital. See
  Ortiz v. City of New York, No. 15-CV-2206 (DLC), 2017 WL 5613735, at *9 (S.D.N.Y. Nov. 21, 2017) (admitting
  prehospital care report and hospital medical records pursuant to Federal Rule of Evidence 803(6)). Although
  Sepulveda’s statements to medical staff contained within these records would be hearsay, at least some of the
  statements would likely be admissible as evidence against him because they fall within the exception to the hearsay
  rule for statements made for the purpose of medical diagnosis or treatment, codified in Federal Rule of Evidence
  803(4). See Turner v. White, 443 F. Supp. 2d 288, 297 (E.D.N.Y. 2005) (“The Second Circuit has held that where
  the statements are made to the physician about the patient’s condition and the physician relies on the statement in
  formulating his opinion and treatment plan, then such statements are generally admissible.”); see also Ortiz, 2017
  WL 5613735, at *9.


                                                          15
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 16 of 19 PageID #: 386



  Sepulveda was admitted. Sepulveda thus presents no account – much less a “consistent and

  uncomplicated” one – to account for the overwhelming evidence against him, Bellamy, 914 F.3d

  at 746, despite the fact that Sepulveda has had “ample opportunity to explain or reconcile” his

  contradictory statements to medical staff and the medical evidence against him, Rojas, 660 F.3d

  at 106.

            Summary adjudication is appropriate here because Sepulveda’s account of events is also

  not supported by facts in the record beyond Sepulveda’s testimony. While the fact that the drugs

  were never recovered from Sepulveda might appear to support his account of events, it in fact

  only further complicates his testimony. The foreign object previously shown inside Sepulveda’s

  rectum had disappeared by the time of Sepulveda’s second x-ray, yet Sepulveda provides no

  account for how this happened, what non-drug foreign object was previously observed inside his

  body, or why it was no longer visible at the time he was discharged. Because the Court finds

  “nothing in the record to support [Sepulveda’s] allegations other than [Sepulveda’s] own

  contradictory and incomplete testimony,” Jeffreys, 426 F.3d at 555, the Court finds that

  Sepulveda in fact inserted a plastic bag with drugs – or something that appeared to be a plastic

  bag with drugs – into his rectum during the March 26, 2014, traffic stop.

  III.      Fourth Amendment Claims Against Officers Based on Visual Cavity Search

            The defendant officers are entitled to summary judgment on Sepulveda’s § 1983 claims

  that the search at the 121st Precinct violated his Fourth Amendment rights. Because the Court

  finds that Sepulveda inserted drugs, or something that appeared to be drugs, into his rectum

  during the traffic stop, the arresting officers had “reason to believe, based on specific and

  articulable facts, taken together with rational inferences from those facts, that [Sepulveda was]




                                                   16
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 17 of 19 PageID #: 387



  secreting contraband inside a body cavity,” and were thus “permitted to conduct a visual body

  cavity search.” Sloley, 945 F.3d at 38.

  IV.    Fourth Amendment Claims Against Officers Based on Hospitalization

         Sepulveda also brings a § 1983 claim based on the allegation that the defendant officers

  arranged for his transport and admission to the hospital in order to conduct a warrantless search

  for the drugs they believed to be inside Sepulveda’s rectum. Defendants are entitled to summary

  judgment on this claim as well because Sepulveda fails to present evidence to establish

  defendants’ personal involvement in the alleged search.

         In his opposition brief, Sepulveda argues that taking him to the hospital “for the purpose

  of performing a digital body cavity search” was a violation of his Fourth Amendment right to be

  free from unreasonable searches. (Opp. Mot. at 7.) As an initial matter, Sepulveda presents no

  evidence to support this pretextual motive for sending him to the hospital. Once they had reason

  to believe Sepulveda had hidden drugs in his rectum, defendants were justified in arranging for

  Sepulveda to be transported to a hospital. In arguing that defendants did not arrange for him to

  be transported to the hospital out of a concern for his safety, Sepulveda points only to the fact

  that officers brought him to the precinct instead of directly to the hospital. (Defs.’ Rule 56.1

  Stmt. ¶ 16; Pl.’s Rule 56.1 Stmt. ¶ 16.) Yet, given the officers’ testimony that Sepulveda was

  given an opportunity to remove the drugs at the precinct, (Defs.’ Rule 56.1 Stmt. ¶ 15), the stop

  at the precinct is not inconsistent with officers’ sending Sepulveda to the hospital for his safety.

         More significant, however, is the fact that Sepulveda presents no evidence to dispute

  defendants’ claim that it was hospital staff, not the defendant officers, who made the decision to

  admit Sepulveda to the hospital. The evidence filed with the parties’ motions shows that it was

  Dr. Cubero who determined that “inpatient admission” was required based on the determination



                                                   17
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 18 of 19 PageID #: 388



  that Sepulveda had ingested drugs. (Medical Records at 4.) This decision was supported by the

  x-ray conducted by hospital staff, as well as Sepulveda’s statements to emergency personnel and

  hospital staff. (Medical Records at 2, 7; Prehospital Care Report Summary at 3.)

           The only evidence Sepulveda might point to in order to argue that defendants played a

  role in his hospitalization and any subsequent search is his own testimony that an unidentified

  doctor and an unidentified officer told him that officers were holding him at the hospital.

  (Sepulveda Dep. at 80.) However, these statements provide no basis for concluding that the

  defendant officers played any role in an alleged search at the hospital. 4 These statements are

  consistent with the fact that Sepulveda was still under arrest and would have to return to the

  precinct once discharged from hospital. 5 Similarly, Officer Alexander’s testimony that

  Sepulveda would have been charged with possession if he had been found with drugs inside his

  body does not provide a basis for concluding that officers played any role in any alleged search

  of Sepulveda at the hospital. (Alexander Dep. at 108.) Ultimately, Sepulveda concedes that he

  “can neither admit nor controvert the allegation that the decision to admit plaintiff to the hospital

  and treat him for inserting drugs into his rectum was made by hospital personnel.” 6 (Pl.’s Rule

  56.1 Stmt. ¶ 27.)

           Defendants have offered “concrete evidence” to support the conclusion that Sepulveda’s

  admission to the hospital was a decision made by hospital staff for Sepulveda’s safety, and not

  4
    It is also the case that the statement of the unidentified doctor, and possibly the officer as well, would constitute
  inadmissible hearsay. See Fed. R. Evid. 802.
  5
    Sepulveda acknowledges he was in fact transported to the precinct by other officers (not defendants) to be
  fingerprinted and later arraigned after he was discharged from the hospital. (Sepulveda Dep. at 87–88.)
  6
    The Court also notes that even if Sepulveda had evidence to establish the officers’ role in his admission and
  treatment in the hospital, it is far from clear that Sepulveda could make out Fourth Amendment search claim based
  on the evidence presented. Sepulveda points to no evidence that the search he claims officers wanted the hospital to
  conduct was ever conducted. In his motion, Sepulveda argues that officers violated his Fourth Amendment rights by
  sending him to the hospital “for the purpose of performing a digital body cavity search.” (Opp. Mot. at 7.) Yet, on
  the prior page, Sepulveda notes that the hospital merely “gave him a laxative and then took a stomach x-ray.” (Id. at
  6.)


                                                            18
Case 1:15-cv-05187-RRM-CLP Document 72 Filed 05/29/20 Page 19 of 19 PageID #: 389



  with the intention of conducting a search of Sepulveda. Anderson, 477 U.S. at 256. Sepulveda

  fails to put forth any evidence to establish that the officers had him hospitalized for the purpose

  of a search, played a role in admitting Sepulveda to the hospital, or in his treatment while at the

  hospital. Sepulveda relies only on “conclusory allegations” and “unsubstantiated speculation” to

  create a genuine issue of fact for trial. Scotto, 143 F.3d at 114. Because Sepulveda fails to plead

  facts to establish that the officers either “participated directly in the alleged constitutional

  violation” or “fail[ed] to act or remedy wrongs after being aware of them,” defendants are

  entitled to summary judgment on Sepulveda’s § 1983 claim arising out of his hospitalization.

  V.      Fourth Amendment Claims Against City of New York

          Finally, to the extent Sepulveda brings a Monell claim seeking to hold the City of New

  York liable for the misconduct alleged, the City is entitled to summary judgment on those

  claims. Sepulveda presents no evidence of “an official policy or custom” related to the

  misconduct he alleges to support Monell liability against the City. Frith, 203 F. Supp. 3d at 391.

  Accordingly, the City of New York is entitled to summary judgment.

                                             CONCLUSION

          For the reasons set forth above, defendants’ motion for summary judgment is granted.

  The Clerk of Court is respectfully directed to enter judgment for defendants and to close this

  case.

                                                          SO ORDERED.


  Dated: Brooklyn, New York
         May 29, 2020                                     Roslynn R. Mauskopf
                                                          ____________________________________
                                                          ROSLYNN R. MAUSKOPF
                                                          Chief United States District Judge




                                                    19
